Citation Nr: 1745821	
Decision Date: 10/16/17    Archive Date: 10/31/17

DOCKET NO.  13-08 421	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Denver, Colorado


THE ISSUES

1. Entitlement to service connection for prostate cancer.

2. Entitlement to service connection for urinary incontinence.

3. Entitlement to service connection for erectile dysfunction.

4. Entitlement to service connection for sleep apnea.


REPRESENTATION

Veteran represented by:	Colorado Division of Veterans Affairs


WITNESS AT HEARING ON APPEAL

Veteran

ATTORNEY FOR THE BOARD

M. Alhinnawi, Associate Counsel


INTRODUCTION

The Veteran served on active duty from June 1975 to June 1978 and February 1987 to February 2004.

This matter comes to the Board of Veterans' Appeals (Board) on appeal from July 2012 and February 2014 rating decisions of the Department of Veterans Affairs (VA) Regional Office (RO) in Denver, Colorado.

A personal hearing was conducted between the Veteran and undersigned in October 2016.  A transcript is associated with the record.

The issues of prostate cancer, urinary incontinence, and erectile dysfunction are addressed in the REMAND portion of the decision below and are REMANDED to the Agency of Original Jurisdiction (AOJ).


FINDING OF FACT

Sleep apnea was not shown in service or for many years later; and, the preponderance of the evidence fails to establish that the Veteran's diagnosed obstructive sleep apnea is etiologically related to service.


CONCLUSION OF LAW

The criteria for service connection for sleep apnea have not been met.  38 U.S.C.A. §§ 1110, 1137, 5107 (West 2014); 38 C.F.R. §§ 3.102, 3.303, 3.304 (2016).

REASONS AND BASES FOR FINDING AND CONCLUSION

Neither the Veteran nor his representative has raised any issues with the duty to notify or duty to assist, to include the adequacy of any examinations.  See Scott v. McDonald, 789 F.3d 1375, 1381 (Fed. Cir. 2015) (holding that "the Board's obligation to read filings in a liberal manner does not require the Board . . . to search the record and address procedural arguments when the veteran fails to raise them before the Board."); Dickens v. McDonald, 814 F.3d 1359, 1361 (Fed. Cir. 2016) (applying Scott to a duty to assist argument).

Service connection may be granted for a disability resulting from disease or injury incurred in or aggravated by active military, naval, or air service.  38 U.S.C.A. § 1131; 38 C.F.R. § 3.303(a).  Service connection may be granted for any disease initially diagnosed after service when all the evidence, including that pertinent to service, establishes that the disease was incurred in service.  38 C.F.R. § 3.303(d).  Service connection for a disability requires evidence of: (1) a current disability; (2) a disease or injury in service, and; (3) a relationship or nexus between the current disability and any injury or disease during service.  Shedden v. Principi, 381 F.3d 1163 (Fed. Cir. 2004).

An April 2013 sleep study diagnosed obstructive sleep apnea (OSA).  See July 2013 Medical Treatment Record, Non-Government Facility.  Element (1) of Shedden has been met.

With respect to Shedden element (2), the Veteran reported frequent trouble sleeping in a September 2003 report of medical history completed at separation from service.  At the October 2016 hearing, the Veteran stated that he experienced sleep disturbances and tiredness in service, and his spouse reported that the Veteran snored loudly and talked in his sleep towards the end of his service.  The Board finds these statements credible and sufficient to satisfy Shedden element (2).

What remains for consideration is whether there is a nexus between the Veteran's in-service sleeping problems, to include snoring, fatigue, and sleep disturbances, and his current OSA diagnosis.  While he may of complained trouble sleeping at discharge, his service separation examination in September 2003 is silent with respect to any sleep disorder.  More importantly, there is no competent evidence of a nexus between the diagnosis of obstructive sleep apnea and the Veteran's service.  The February 2014 VA examiner opined that the Veteran's sleep apnea was less likely than not incurred in or caused by active duty service.  The examiner noted the Veteran's report of sleep difficulty in the September 2003 report of medical history, but determined that such difficulty was attributed to causes other than sleep apnea.  The examiner also cited the absence of other reports of sleep apnea symptomology in the service treatment records and the lengthy period between the Veteran's separation from service in 2004 and diagnosis of sleep apnea in 2013.  In addition, the examiner concluded that sleep apnea was less likely as not related to a specific exposure event during the Veteran's service in Southwest Asia based on relevant medical literature and evidence. 

The Board affords the examiner's opinion great weight, as it was based on medical principles and adequate rationale, and the examiner considered the Veteran's lay statements and history of symptom manifestation.  See Dalton v. Nicholson, 21 Vet. App. 23 (2007).  There are no competent opinions to the contrary.  The Board acknowledges the Veteran's statements attributing his disability and other symptoms to service; nevertheless, the Veteran is not competent to opine on the etiology of a complex medical condition such as sleep apnea, and his statements are therefore afforded no weight.  See Jandreau v. Nicholson, 492 F.3d 1372 (Fed. Cir. 2007).


ORDER

Entitlement to service connection for sleep apnea is denied.


REMAND

The Veteran asserts that he developed prostate cancer in service or, alternatively, that exposure to chemicals and pollutants resulted in the development of prostate cancer after service.  See October 2016 Hearing Transcript.  His DD-214 reflects service in Southwest Asia during the Persian Gulf War, and a July 1991 notation in the Veteran's service treatment records states that he ingested a nerve agent antidote (pyridostigmine bromide tablet) and was exposed to toxic fumes from oil well fires in Kuwait.  See July 2011 Medical Treatment Record, Government Facility.  A July 2013 Prostate Cancer Disability Benefits Questionnaire (DBQ) lists diagnoses of prostate cancer, urinary incontinence, and erectile dysfunction.  A May 2013 medical opinion from the Veteran's treatment provider states that his prostate cancer was present several years prior to its diagnosis in October 2009.  See July 2013 Medical Treatment Record, Non-Government Facility.

Although there is evidence of a current disability, an in-service event, and an indication that the disability may be associated with the event, there is insufficient competent medical evidence to adjudicate the Veteran's claim.  As such, a VA examination should be obtained to determine the etiology of the Veteran's prostate cancer.  See McLendon v. Nicholson, 20 Vet. App. 79, 81-86 (2006).

With respect to the claims for urinary incontinence and erectile dysfunction, the July 2013 DBQ indicates that these disabilities were caused by a radical prostectomy the Veteran underwent in April 2010 to treat his prostate cancer.  The Veteran does not contend otherwise.  Because the claims are intertwined with the claim for service connection for prostate cancer, they cannot be adjudicated at this time.  See Harris v. Derwinski, 1 Vet. App. 180 (1991) (two issues are "inextricably intertwined" when they are so closely tied together that a final decision on one issue cannot be rendered until a decision on the other issue has been rendered).

Accordingly, the case is REMANDED for the following action:

1. Identify and obtain any outstanding VA treatment records.  Any additional treatment records identified by the Veteran should be obtained and associated with his claims file.  If such efforts yield negative results, a notation to that effect should be inserted in the file.

2. Schedule the Veteran for a VA examination, by an appropriate medical specialist, for an opinion as to whether it is at least as likely as not (50 percent probability or greater) that his prostate cancer had its onset in service or within a year of service discharge or is otherwise etiologically related to his active service, to include as the result of exposure to chemicals and pollutants.  The examiner should consider the notation in the Veteran's service treatment records indicating ingestion of a pyridostigmine bromide tablet and exposure to toxic fumes from oil well fires, as well as his report of being present near burn pits.  The examiner must also address whether an increase in the Veteran's prostate-specific antigen (PSA) levels, as documented in the service treatment records, indicates the onset of prostate cancer in service.

The examiner must acknowledge review of the pertinent evidence of record, including the Veteran's reports of symptom manifestation.  All necessary examinations, tests, and studies should be conducted.

Rationale for the requested opinion shall be provided.  If the examiner cannot provide an opinion without resorting to mere speculation, provide an explanation stating why this is so.  In so doing, the examiner shall explain whether the inability to provide a more definitive opinion is the result of a need for additional information or the limits of current medical knowledge with respect to the question.

3. Then, readjudicate the issues on appeal.  If the decision is adverse to the Veteran, issue a supplemental statement of the case and allow the appropriate time for response.  Then return the claim to the Board.

The Veteran has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112.




______________________________________________
MICHAEL A. HERMAN
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


